PER CURIAM.
Petitioner Bell seeks a writ of mandamus directing the Clerk of the Circuit Court for Volusia County to furnish him with a trial transcript. In Bell v. State, 222 So.2d 269 (1 Fla.App.1969), this Court reversed this cause for the purpose of the trial court conducting an evidentiary hearing upon Bell’s contention that his court-appointed counsel refused to institute an appeal from the judgment of conviction. Now Bell insists that he is entitled to a trial transcript by reason of the Supreme Court’s decision in Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967). It is elementary that a complete trial transcript is not required to be furnished petitioner until he establishes the overriding fact that *394he has been deprived of a direct appeal by State action. The instant petition is dismissed without prejudice to petitioner to file a petition in the trial court pursuant to our prior opinion in Bell v. State, supra.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.